DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8 is objected to because of the following informalities:  In line 5 “to to” appears to be a typo.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  In line 2 “after after” appears to be a typo.  Appropriate correction is required.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 13-19, and 22-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “effective” in claims 1 and 22 is a relative term which renders the claim indefinite. The term “effective” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be Whether something is effective or not can be based on a person’s opinion and thus the term “effective” is relative without a concise definition.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fushii et al. (JP-2001019567A) in view of Oohiraki et al. (US 2016/0254209A1) (hereafter Oohiraki).
With respect to claims 1-3 and 5-6, Fushii teaches a method of manufacturing a power electronic module comprising: selecting a dielectric substrate having an effective thermal conductivity; selecting a heat sink having an effective thermal conductivity; selecting an interlayer material having an effective thermal conductivity; and bonding the dielectric substrate and the heat sink via the interlayer material (abstract; and figures).
Fushii teaches that the substrate is AlN and the bonding material is Al-Cu-Mg (abstract; and figures), but does not teach wherein the effective thermal conductivity of the interlayer material is at least 69% of each of the effective thermal conductivities of the dielectric substrate and the heat sink. 

The time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to substitute the AlSiC heat sink of Oohiraki in the process of Fushii in order utilize a heat sink that has both a low thermal-expansion property of silicon carbide and a high thermal-conductivity of aluminum.  In addition, at the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to substitute the Al-Cu eutectic bonding material of Oohiraki for the Al-Cu-Mg bonding material of Fushii in order to form a lower melting point bond with less thermal energy.  When the obvious substitutions are made the collective process of Oohiraki and Fushii will intrinsically result in the effective thermal conductivity of the interlayer material is at least 69% of each of the effective thermal conductivities of the dielectric substrate and the heat sink because the same materials as that of the instant application are being implemented.
With respect to claims 4-5, Oohiraki teaches transient liquid phase bonding (paragraph 161-162). At the time of filing the claimed invention it would have been obvious to employ transient liquid phase bonding so that the resulting bond can operate at the bonding temperature or higher temperatures.
With respect to claim 22, since the collective process of Oohiraki and Fushii utilize the claimed materials it is the examiner’s position that the resultant power electronic module will intrinsically have: the effective thermal conductivity of the dielectric substrate is about 156.1.+-.0.5 W m.sup.-1K.sup.-1; the effective thermal conductivity of the heat sink is about 168.8.+-.0.5 W m.sup.-1K.sup.-1; and the effective thermal conductivity of the interlayer material is about 133.+-.12 W m.sup.-1K.sup.-1. 


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fushii and Oohiraki as applied to claim 1 above, and further in view of Miyahara (US 2006/0163605A1).
With respect to claim 7, Fushii and Oohiraki do not teach wherein the dielectric substrate is amorphous AlN. However, Miyahara teaches amorphous AlN (paragraphs 206 and 1144).
At the time of filing the claimed invention it would have been obvious to utilize the amorphous AlN of Miyahara in the collective process of Fushii and Oohiraki in order to form an assembly with the desired refractive index.

Claim 8, 14-19, and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fushii and Oohiraki as applied to claim 1 above, and further in view of Onoda et al. (US 2017/0110341A1) (Onoda).
With respect to claim 8, Fushii and Oohiraki do not teach depositing the dielectric substrate, the heat sink, and the interlayer material into a mold; heating the mold to a first temperature being a diffusion temperature of the interlayer material; and heating the mold to a second temperature being a melt temperature of the interlayer material; wherein the melt temperature is higher than the diffusion temperature. 
However, Onoda teaches heating an electronic assembly in a mold (64) to the reflow temperature (paragraphs 69-84).  Note that the process of heating up to the reflow temperature would also intrinsically include heating up through a diffusion temperature.
At the time of filing the claimed invention it would have been obvious to utilize the process of heating in a mold as taught by Onoda with the collective process of Fushii and Oohiraki in order to hold the components in the desired location during bonding.
With respect to claim 14, it is the examiner’s position that the size of the power electronic module is an obvious design choice that is dependent on the given application.  Accordingly, the 
With respect to claims 15-16, Oohiraki teaches wherein depositing the interlayer material is prior to either heating step, and comprises depositing a foil of aluminum or copper (figures; and paragraphs 38, 92, 127, and 162), but does not teach wherein the aluminum foil has a thickness of from about 0.03 mm to 1 mm and wherein the copper foil has a thickness of from about 0.01 mm to 0.02 mm. However, it is the examiner position that absent unexpected results it would have been obvious to employ the claimed foil thicknesses in the collective process of Fushii and Oohiraki in order to form a strong assembly.  Where the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  (In re Aller, 220 F.2d 454, 456 (CCPA 1955)). 
With respect to claim 17, Oohiraki teaches wherein depositing the dielectric substrate is prior to either heating step, and comprises depositing the dielectric substrate having a thickness of from about 0.4 mm to 1 mm (paragraph 65). 
With respect to claim 18, Oohiraki teaches wherein depositing the heat sink is prior to either heating step, and comprises depositing the heat sink having a thickness of the from about 2.5 mm to 5 mm (paragraph 130 and 142). 
With respect to claim 19, since the collective process of Oohiraki, Fushii, and Onoda is the same as that claimed, it is the examiner’s position that the interlayer Oohiraki, Fushii, and Onoda will intrinsically be from about 30 .mu.m to 180 .mu.m. after heating.
With respect to claim 25, Fushii teaches wherein heating the mold to the first temperature comprises heating the mold at about 530.degree. C. and holding the temperature to about 530.degree. C. for a diffusion time; and wherein heating to the second temperature comprises heating to about 565.degree. C. and holding the temperature at about 565.degree. C. for a melting time (paragraphs 23 and 25). 
.

Allowable Subject Matter
Claims 13 and 23-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KILEY SHAWN STONER whose telephone number is (571)272-1183.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/KILEY S STONER/            Primary Examiner, Art Unit 1735